Title: From George Washington to Scott, Pringle, Cheap, & Company, 23 February 1768
From: Washington, George
To: Scott, Pringle, Cheap, & Company



Gentn
Mount Vernon Virga February 23d 1768.

By Captn Dent bound to the Madeira’s (a careful honest Man) and, who will return with his Vessel to this River again, I shoud be obligd to you for sending me a Butt (of about One hundred and fifty Gallns) of your choicest Madeira Wine—A Small box, not exceeding 15 or 20 lbs. of Citron—And, if there is nothing improper, or inconsistant in the request a few setts or cuttings of the Madeira Grape (that kind I mean of which the Wine is made) but if in requiring this last Article there be any sort of Impropriety I beg that no notice may be taken of it. On Robt Cary Esqr. & Co. (of London) you will please to draw for Cost of these things, who shall be advertizd thereof by the first oppertunity that may offer.
The Butt of Wine which you sent me by Captn Montgomery in Augt 1766 came safe to hand, and will, I hope, proove good (having made no use of it yet). By coming safe to hand I woud be understood to mean that it did not appear to have undergone any kind of Adulteration; there was a good deal of ullage indeed—and what I dislikd still more was, a large Tap in the head of the Cask which left me in doubt whether it was done on the Passage (which occasiond the difficiency) or was in the Cask before Shipping of it (as the Sailors, who deliverd it to me, affirmd).
Having the Pleasure of Mr Murrays acquaintance whilst in Virginia, I beg his acceptance of my best wishes if he is returnd to the Island—and am Gentn Yr Most Obedt Hble Servt

Go: Washington

